 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA
 8
                                       ***
 9       NATIONAL LABOR RELATIONS BOARD,   Case No. 2:12-cv-01747-LRH-CWH

10                                               Petitioner, ORDER
                v.
11
         LORI IRISH,
12
                                               Respondent.
13

14             On July 9, 2018, petitioner, the National Labor Relations Board (“NLRB”), had previously
15   filed a motion seeking an indicative ruling while this case was before the Ninth Circuit on appeal.
16   (ECF No. 89). The indicative ruling sought to correct a November 17, 2017 order from this Court
17   (ECF No. 83) that had incorrectly applied an older version of N.R.S. §21.90(1)(z), which was in
18   effect approximately three weeks before the Court’s order. As a result, the Court found that only
19   $1,000 – not $10,000 as mandated in the revised statute – of respondent Lori Irish’s money in a JP
20   Morgan Chase bank account was exempt from disbursement to the NLRB. (ECF No. 83 at 1). At
21   the time of the Court’s previous order, the Chase account in question contained approximately
22   $2,319.58. (ECF No. 83 at 1). The Court subsequently granted the NLRB’s motion on August 7,
23   2018, and stated that it would enter a corrected order once jurisdiction was returned to this Court.1
24   (ECF No. 93). On October 19, 2018, the Ninth Circuit remanded Irish’s appeal back to this Court
25   for the limited purpose of entering an order pursuant to the August 7 indicative ruling. (ECF No.
26   94). Good cause appearing,
27   ///
28   1
         The Court granted the NLRB’s motion over Irish’s objections.
                                                         1
 1          IT IS THEREFORE ORDERED that the Court’s November 17, 2017 order (ECF No. 83)

 2   is VACATED.

 3          IT IS FURTHER ORDERED that the NLRB is directed to remit $1,319.58 to Irish within

 4   30 days of entry of this order.

 5          IT IS FURTHER ORDERED that Garnishee JP Morgan Chase Bank NA is directed to

 6   release any remaining funds, not to exceed $7,680.42, from the garnished account to Irish.

 7          IT IS FURTHER ORDERED that Garnishee JP Morgan Chase Bank NA is directed to

 8   release the remaining funds in the garnished account, not to exceed 2,567,974.02, to the NLRB.

 9          IT IS SO ORDERED.

10          DATED this 5th day of February, 2019.

11

12                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
